Nash, J. (dissenting):
The alleged libel is an Associated Press dispatch with .the addition of a heading: “MURDERER PARKER NOT KNOWN HERE. Story from Detroit that he was employed at Lenox Hotel here is denied.” -
The dispatch as published in the.defendant’s newspaper reads as follows:.-
“ Detroit, Mich., Aug. Id.— Head waiter Merrifield of the Rus- . sell House cafe to-day at the County Jail saw Harry Parker,-who, with Harry Johnson, was arrested at Cleveland charged with the murder of pawnbroker Joseph Meyer in' this city July 2.8th.' Merrifield insisted that Parker under the name of Harry Soper, worked under him a year ago in the Lenox Hotel at Buffalo. He said that Parker or Soper had been an Episcopalian divinity student, whose home was at Toronto, and that the prisoner lost his' eye about three years ago in a firecracker accident.” ' .
The person referred to in the body of the dispatch'is Harry Parker, who, with Harry Johnson, was arrested at Cleveland, charged with the murder of pawnbroker Joseph Meyer, who Head waiter Merrifield of the Russell House cafe insisted worked under him in the Lenox Hotel at Buffalo under the name of Harry Soper. " Merrifield said that Parker or So.pér, or Parker under the assumed name of Soper, had been an Episcopalian divinity .student whose home was at Toronto, and that the person had lost an eye in a fi.recra.cker accident.
The language of the dispatch is unambiguous; but one person is mentioned or referred to in the dispatch and that >vas the prisoner, .then in jail in Detroit, charged with the murder of Meyer; not that the person there was Harry Soper, but a person whom Merrifield recognized as having assumed the name of Harry Soper. The article in no way refers to the person in jail as the real Harry Soper ; oh the contrary it referred to a person who had assumed liis name. The statement reduced to its simplest form is, “ Merrifield insisted that Harry Parker, .the prisoner, had worked at the Lenox Hotel in Buffalo under an alias.” ' -
It is urged that under the pleadings the plaintiff has brought his case within the principle held in Fleischmann v. Bennett (87 N. Y. 231) and Corr v. Sun Printing & Publishing Assn. (177 id. 131).
*821I prefer to place the decision upon the ground that the publication complained of does not purport to refer to the plaintiff, but to the person recognized by Merrifield' as having at one time assumed his name.
McLennan, P. J., concurred.
Judgment and order reversed and new trial ordered, with costs to the appellant to abide the event.